Case.net: 18SL-CC03416 - Docket Entries
                    Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 1 of 11 PageID #: 4EXHIBIT
                                                                                                                                                          I
                                                                                                      Search for Cases by:

         Judicial Links   |   eFiling   |    Help     |   Contact Us    |   Print                             GrantedPublicAccess       Logoff BHILLKKHB58926

                               18SL-CC03416 - MICHAEL KRUPP V CITY OF PINE LAWN (E-CASE)


                                            This information is provided as a service and is not considered an official court record.
         Click here to eFile on Case                 Sort Date Entries:                                Descending       Display Options:
         Click here to Respond to Selected Documents                                                   Ascending


         10/12/2018           Corporation Served
                              Document ID - 18-SMCC-8088; Served To - CITY OF PINE LAWN; Server - DUNCAN, GLEN; Served
                              Date - 11-OCT-18; Served Time - 00:00:00; Service Type - Territory 14; Reason Description - Served;
                              Service Text - LC

         09/26/2018           Summons Issued-Circuit
                              Document ID: 18-SMCC-8088, for CITY OF PINE LAWN. Summons Attached in PDF Form for Attorney
                              to Retrieve from Secure Case.Net and Process for Service.

         09/24/2018           Note to Clerk eFiling
                                Filed By: JACLYN ZIMMERMANN
                              Memorandum Filed
                              Memo re filing fee.
                                Filed By: JACLYN ZIMMERMANN
                                On Behalf Of: MICHAEL KRUPP

         09/21/2018           Judge/Clerk - Note
                              MISSING BALANCE OF $3.50 FOR ST LOUIS COUNTY SHERIFF'S FEE. PLEASE SUBMIT A NOTICE
                              OF FILING FOR SERVICE FEE ALONG WITH PAYMENT. SUMMONS NOT ISSUED.

         09/06/2018           Filing Info Sheet eFiling
                                  Filed By: JACLYN ZIMMERMANN
                              Pet Filed in Circuit Ct
                              Petition.
                                 On Behalf Of: MICHAEL KRUPP
                              Judge Assigned
                              DIV 2
         Case.net Version 5.13.19.1                                         Return to Top of Page                                          Released 02/02/2018




1 of 1
                                                                                             Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 2 of 11 PageID #: 518SL-CC03416

                  IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                             STATE OF MISSOURI

 MICHAEL KRUPP,                                )
                                               )
        PLAINTIFF,                             )       Cause No. __________________
                                               )
 v.                                            )       Division No. ________
                                               )
 THE CITY OF PINE LAWN,                        )
 MISSOURI.                                     )
                                               )       JURY TRIAL DEMANDED
 SERVE:                                        )
 MAYOR TERRY EPPS                              )
 6250 STEVE MARRE AVENUE                       )
 PINE LAWN, MO 6312105                         )
                                               )
        DEFENDANT.                             )

                              PETITION FOR DAMAGES

        COMES NOW Plaintiff and for his Petition for Damages states:

                                      Nature of Action

        1.      This is a civil action brought pursuant to 42 U.S.C. § 1983 for violations

 of Plaintiff’s rights under the First Amendment to the United States Constitution caused

 by Defendant City of Pine Lawn, MO.

                                           Parties

        2.      Plaintiff is an adult male and a citizen of the State of Missouri.

        3.      Defendant City of Pine Lawn, MO (hereinafter “Pine Lawn”) is a city in

 the State of Missouri duly organized under the laws of Missouri.

                                    Factual Allegations

        4.      Pine Lawn hired an officer named Steven Blakeney in 2009.

        5.      Prior to being hired by Pine Lawn, Blakeney had an extensive history of

 serious misconduct, including, but not limited to:



                                              1
                                                                                             Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 3 of 11 PageID #: 6



        (a) Blakeney was involuntarily separated from two police academies for

        misconduct.

        (b) Blakeney was charged with 2nd Degree Sexual Misconduct in 2006 based on

        accusations he drugged and engaged in sexual contact with a minor.

        (c) Blakeney was terminated from a separate police department after fellow

        officers complained about his conduct.

        6.     In June of 2011, shortly after Blakeney separated from his wife Amanda

 Blakeney, Plaintiff began a relationship with Amanda.

        7.     In the fall of 2011, an anonymous package was left on Plaintiff’s porch

 that contained numerous pictures and other evidence demonstrating that Blakeney had

 been surveilling Mr. Krupp using Department resources.

        8.     Plaintiff would later discover this package was left on his porch by a Pine

 Lawn Police Officer who was concerned about Blakeney’s conduct.

        9.     In November, 2011, Amanda and her two children moved in with Plaintiff.

        10.    In 2012, Blakeney was arrested for forcible rape.

        11.    In 2012, Blakeney tested positive for cocaine.

        12.    On August 13, 2012, Amanda and Blakeney were officially divorced.

        13.    In December, 2012, Plaintiff contacted Jeremy Pratt with the Peace

 Officer Standards & Training Program (POST Program) and reported Blakeney’s

 harassing and abusive conduct, much of which was done on Department time and through

 the use of Department resources.

        14.    Thereafter, Plaintiff provided Mr. Pratt with a large amount of evidence

 against Blakeney as part of POST’s investigation into Blakeney.




                                            2
                                                                                               Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 4 of 11 PageID #: 7



        15.     Plaintiff also reported Blakeney to the FBI.

        16      From 2012 to 2014, Plaintiff spoke with at least three FBI agents

 regarding Blakeney’s conduct.

        17.     In addition, Plaintiff obtained a restraining order against Blakeney.

        18.     During the hearing on Plaintiff’s restraining order against Blakeney,

 Blakeney’s attorney persistently questioned Plaintiff about who he had talked to about

 Blakeney’s conduct, and Plaintiff responded that he had spoken to POST and the FBI.

        19.     In 2014, Blakeney’s harassing and abusive conduct towards Plaintiff

 worsened, including persistent unjustified surveillance of Plaintiff.

        20.     Not only did Blakeney stalk Plaintiff, he also forced other police officers

 in the Pine Lawn Department under his supervision to stalk Plaintiff.

        21.     Plaintiff believed the persistent surveillance he was forced to endure was

 retaliation and a threat designed to scare Plaintiff into remaining silent about Blakeney’s

 illegal conduct.

        22.     In addition, on several occasions Blakeney falsely accused Plaintiff of

 abusing Amanda’s children.

        23.     These false allegations forced Plaintiff to expend significant attorney’s

 fees and caused him immeasurable emotional distress.

        24      Countless citizens, both in and out of Pine Lawn, complained about

 Blakeney’s conduct to the Pine Lawn Police Department.

        25.     Several fellow police officers complained about Blakeney, including

 complains that he was regularly intoxicated on duty, would force subordinates to drive




                                              3
                                                                                                Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 5 of 11 PageID #: 8



 him to and from bars and strip clubs while on duty, and would harass and assault citizens

 both in and out of Pine Lawn.

        26.      In the fall of 2014, Plaintiff’s domestic relations attorney, at Plaintiff’s

 request, contacted Pine Lawn’s City Attorney and reported Blakeney’s conduct towards

 Plaintiff and Amanda.

        27.      Specifically, Plaintiff’s attorney sent an email to Pine Lawn’s City

 Attorney on September 15, 2014 describing recent harassing conduct by Blakeney and

 other officers of the Pine Lawn Department, to which Pine Lawn’s City Attorney

 responded by stating: “This situation overall sounds very touchy. Pine Lawn would like

 to stay away from digging into the personal affairs of its officers, unless they have a

 direct connection to the department.”

        28.      Finally, in December, 2014, Pine Lawn terminated Blakeney.

        29.      However, Blakeney’s termination came only as a result of significant

 negative media attention following Blakeney’s drugging of two women at a St. Charles

 bar.

              Count I – First Amended Retaliation Pursuant to 42 U.S.C. 1983

        30.      Plaintiff incorporates by reference, as if fully set forth herein, each and

 every allegation set forth in the preceding paragraphs and further alleges as follows:

        31.      Through the conduct set forth above, including reporting Blakeney’s

 illegal conduct to POST and the FBI, Plaintiff engaged in conduct/speech protected by

 the First Amendment.

        32.      As a result of Plaintiff’s protected conduct, adverse action was taken

 against Plaintiff, including harassment, persistent unjustified surveillance, and false




                                                4
                                                                                               Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 6 of 11 PageID #: 9



 allegations, that would deter a person of ordinary firmness from continuing to engage in

 the type of protected conduct/speech that Plaintiff was engaged in.

        33.     The adverse action taken against Plaintiff was motivated by the protected

 conduct/speech engaged in by Plaintiff, and was done under the color of law.

        34.     Pine Lawn is liable for the constitutional violations set forth above

 pursuant to Monell v. N.Y. Dep’t of Soc. Scs, 436 U.S. 658 (1978) and its progeny.

        35.     Pine Lawn was aware that Blakeney had a long history of serious

 misconduct as set forth above yet allowed Blakeney to continue his illegal conduct and

 thereby failed to supervise, control, train, and when appropriate discipline, Blakeney, and

 did so with deliberate indifference.

        36.     Blakeney’s conduct as described above was done pursuant to official

 policies of Pine Lawn, or alternatively customs, practices and/or usages so pervasive as to

 constitute policies of Pine Lawn.

        37.     As a direct and proximate result of the conduct of Pine Lawn described

 above, Plaintiff has endured pain, suffering, emotional distress, mental anguish,

 humiliation, loss of enjoyment of life, loss of reputation, and other damages.

        38.     If Plaintiff prevails, he is entitled to an award of attorney’s fees.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant

 for damages in excess of $25,000, for the costs incurred herein and expended, for

 attorneys’ fees, and for such other and further relief as the Court deems just.




                                               5
                                                                                 Electronically Filed - St Louis County - September 06, 2018 - 11:44 AM
Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 7 of 11 PageID #: 10




                                       Respectfully submitted,

                                       PONDER ZIMMERMANN LLC

                                       By       /s/ Jaclyn Zimmermann
                                            Douglas Ponder, #54968
                                            dbp@ponderzimmermann.com
                                            Jaclyn M. Zimmermann, #57814
                                            jmz@ponderzimmermann.com
                                            20 South Sarah Street
                                            St. Louis, MO 63108
                                            Phone:       314-272-2630
                                            FAX:          314-272-2713
                                            Attorneys for Plaintiff




                                      6
                                                                                  Electronically Filed - St Louis County - September 24, 2018 - 10:49 AM
 Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 8 of 11 PageID #: 11



                   IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                              STATE OF MISSOURI

MICHAEL KRUPP,                           )
                                         )
      PLAINTIFF,                         )        Cause No. 18SL-CC03416
                                         )
v.                                       )        Division No. ________
                                         )
THE CITY OF PINE LAWN,                   )
MISSOURI.                                )
                                         )        JURY TRIAL DEMANDED
SERVE:                                   )
MAYOR TERRY EPPS                         )
6250 STEVE MARRE AVENUE                  )
PINE LAWN, MO 6312105                    )
                                         )
      DEFENDANT.                         )


                                MEMO RE FILING FEE

      COMES NOW Plaintiff and pays the additional $3.50 filing fee.


                                         Respectfully submitted,

                                         PONDER ZIMMERMANN LLC

                                         By       /s/ Jaclyn Zimmermann
                                              Jaclyn M. Zimmermann, #57814
                                              jmz@ponderzimmermann.com
                                              Douglas Ponder, #54968
                                              dbp@ponderzimmermann.com
                                              20 S. Sarah
                                              St. Louis, MO 63108
                                              Phone: 314-272-2621
                                              Fax: 314-272-2713

                                              Attorneys for Plaintiff




                                              1
             Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 9 of 11 PageID #: 12

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 18SL-CC03416
 MAURA B MCSHANE
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MICHAEL KRUPP                                                  JACLYN ZIMMERMANN                                                     SHERIFF FEE
                                                                20 SOUTH SARAH STREET                                                    PAID
                                                          vs.   SAINT LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 CITY OF PINE LAWN                                              ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: CITY OF PINE LAWN
                                      Alias:
  6250 STEVE MARRE AVE
  SERVE:MAYOR TERRY EPPS
  PINE LAWN, MO 63121

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        26-SEP-2018                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       JJ
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 18-SMCC-8088        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 10 of 11 PageID #: 13
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 18-SMCC-8088   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:18-cv-01740-JMB Doc. #: 1-1 Filed: 10/12/18 Page: 11 of 11 PageID #: 14
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 18-SMCC-8088   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
